Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 13-16, drawn to a balloon guiding sheath
Group II, claim 6, drawn to a method for using the balloon guiding sheath
Group III, claims 7-12, drawn to a method for using the balloon guiding sheath with a tool
Group IV, claims 17-19, drawn to an intermediate access aspiration catheter
Group V, claim 20, drawn to a method for using the intermediate access aspiration catheter
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups I-III and Groups IV-V lack unity of invention because the groups do not share the same or corresponding technical feature. 
The technical feature of Groups I-III, an inflatable balloon on the distal end portion of the sheath, inflation port on the proximal end portion of the sheath, and inflation lumen extending in the sheath between the inflation port and the balloon (claim 1), is not shared in Groups IV-V. The technical feature of Group IV-V, a flexible tip on the distal end portion of the sheath, wherein the flexible tip is more flexible than portions of the sheath between the tip and the access port, and wherein the sheath is 
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a balloon guiding sheath, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mallaby et al. (US 20100204712) [hereinafter Mallaby].
Groups I, II, and III [which pertain to claim 1] lack unity of invention because the inventions of these groups require the technical feature of a balloon guiding sheath comprising: 
an elongated sheath having a working section length of at least ninety centimeters,  a proximal end portion and a distal end portion; an access port on the proximal end portion of the sheath; a distal port on the distal end portion of the sheath; a working lumen extending through the sheath between the access port and the distal port; an inflatable balloon on the distal end portion of the sheath; an inflation port on the proximal end portion of the sheath; an inflation lumen extending in the sheath between the inflation port and the balloon; and wherein the sheath is configured to enable direct insertion of the working length of the sheath into a patient's vasculature through an arteriotomy [opening or cut of an artery wall] to position the balloon at a target site.
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mallaby et al. (US 20100204712) [hereinafter Mallaby].  
Mallaby discloses a balloon guiding sheath (FIGS. 1 and 7), comprising: an elongated sheath (outer tube (108)(FIGS. 1 and 7) having a proximal end portion (proximal end (22)) (FIGS. 1 and 7) and a distal end portion (distal end (24) (FIGS. 1 and 7), an access port (access port (128)) (FIGS. 1 and 7) on the proximal end portion of the sheath; a distal port (distal opening; not labeled) (FIG. 7) located on the distal end portion of the sheath; a working lumen (working channel (124)) (FIG. 7) extending through the elongated sheath between the access port and the distal port; an inflation port (inflation access port  an inflatable balloon (balloon (26) (FIGS. 1 and 7) on the distal end portion; an inflation lumen (an inflation intra-luminal space (110)) (FIG. 7) extending between the inflation port (120) and the balloon (26); wherein the elongated sheath is configured to enable direct insertion into a patient's vasculature through an arteriotomy in at least one of the patient's carotid artery and vertebral artery to position the balloon at a target site (para. 0048).
However, Mallaby fails to disclose the elongated sheath having a working section length of at least ninety centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the elongated sheath of Mallaby to have a working section length of at least ninety centimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
 In the instant case, the device of Mallaby would not operate differently with the claimed working section length and since the sheath is intended to be inserted through a patient’s vasculature through an artery to a target site ([0048]), the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length is “typically” within the claimed range (last line in para. [0032]).
Groups IV-V lack unity of invention because even though the inventions of these groups require the technical feature of an intermediate access aspiration catheter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bonnette et al. (US 6719718) [hereinafter Bonnette).

Groups IV and V [which pertain to claim 17] lack unity of invention because the inventions of these groups require the technical feature of an intermediate access aspiration catheter comprising: 
an elongated sheath having a proximal end portion, a distal end portion, and a working section length sufficiently long to enable the distal end portion to reach a patient's internal carotid artery from a femoral artery arteriotomy; an access port on the proximal end portion of the sheath; a distal port on the distal end portion of the sheath; a flexible tip on the distal end portion of the sheath, wherein the flexible tip is more flexible than portions of the sheath between the tip and the access port; a working lumen extending through the sheath between the access port and the distal port; wherein the sheath is configured to have sufficient stiffness and tip flexibility to enable insertion of the working length of the sheath into a patient's vasculature through an arteriotomy in the patient's femoral artery to position the distal port at a target site in a Petrous part, Cavernous part, or Cerebral part of the patient's internal carotid artery.
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bonnette et al. (US 6719718) [hereinafter Bonnette).  
Bonnette discloses an elongated sheath (exhaust tube (28))(FIG. 1B) having a proximal end portion (proximal end (30)) (FIG. 1B), a distal end portion (distal end (38)) (FIG. 1B), and a working section length (FIG. 5) sufficiently long to enable the distal end portion to reach a patient's internal carotid artery from a femoral artery arteriotomy (col. 12 lines 26-30); an access port (coupled to the distal end of manifold (12) i.e. a strain relief (26)) (FIG. 1B) on the proximal end portion of the sheath; a distal port (inflow/outflow orifices (34, 32)) (FIG. 1B) on the distal end portion of the sheath; a flexible tip (flexible tip assembly (36)) (FIGS. 1B and 2) on the distal end portion of the sheath , wherein the flexible tip is more flexible than portions of the sheath between the tip and the access port (col. 3 lines 34-47 discloses that the flexible tip comprises a radiopaque coil that aids in the bending of the tip and a working lumen (exhaust lumen (42)) (Fig. 1B and 3) extending through the sheath between the access port and the distal port; wherein the sheath is configured to have sufficient stiffness and tip flexibility to enable insertion of the working length of the sheath into a patient's vasculature through an arteriotomy in the patient's femoral artery to position the distal port at a target site in a Petrous part, Cavernous part, or Cerebral part of the patient's internal carotid artery 
[The examiner notes that since the device of Bonnette is intended to be inserted into an artery, a blood vessel or the like at the site of a thrombotic deposit or lesion (abstract and col. 12 lines 26-30) (FIG. 5), then it is fully capable of being inserted through an arteriotomy in the patient’s femoral artery to position the distal port at a target site as claimed. It has sufficient stiffness and flexibility due to the coiled section which allows for bending while maintaining the orientation of the device (col. 3 lines 34-47)].
A telephone call was made to Wesley Schwie on March 11, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A SIMPSON/Primary Examiner, Art Unit 3771